Citation Nr: 0005626	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-08 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for seizure disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1974 to August 
1976; December 1981 to December 1987; and April 1988 to 
December 1995.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).



FINDING OF FACT

Seizure disorder is manifested by seizures described by 
others as brief interruptions of consciousness and a loss of 
postural control


CONCLUSION OF LAW

Seizure disorder is no more than 20 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Code 8910 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a September 1997 rating decision 
wherein the RO confirmed and continued a 20 percent 
evaluation for seizure disorder.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his seizure disorder is more disabling than currently 
evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Centers.  
Further development was accomplished in compliance with the 
Board's August 1999 Remand.  The Board specifically notes 
that in the Board's August 1999 Remand and subsequently in 
an RO September 1999 letter, the appellant was informed that 
if he had competent evidence regarding the frequency and 
type of his seizure activity he should submit it.  In 
response to this request, the appellant responded that he 
had been seen at the VA Medical Centers in Montgomery and 
Tuskeegee.  This evidence was developed.  Additionally, the 
appellant stated that the only other evidence were personal 
logs or witnessing of his seizures by family, friends, or 
former co-workers.  The appellant had previously submitted 
excerpts from a personal log.  No witness statements were 
submitted and the appellant did not identify any of these 
witnesses.  The factual data required, i.e., names, dates 
and places, are straightforward facts and do not place an 
impossible or onerous task on appellant.  The duty to assist 
is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Accordingly, the Board finds that the duty 
to assist has been met.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for a seizure disorder was granted in June 
1996 and assigned a 20 percent evaluation.  The 20 percent 
evaluation was confirmed and continued in the rating decision 
on appeal.  The Board remanded the appeal in August 1999 for 
further development.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has contended that he takes medication three 
times a day to control his seizures.  In April 1998 he wrote 
that he had a seizure in December, June and July (no year).  
Upon describing them to his mother, (who has a doctorate in 
special education) she felt they were petit mal seizures.  On 
numerous occasions he had been told by people that he seemed 
to leave the room without leaving.  He drifted away and 
stopped in the middle of a conversation and then suddenly 
woke up.  He had hot and cold spells, and suffered dizzy 
spells often to the point of nausea and blackouts.  He did 
not anticipate that a seizure would follow a dizzy spell.  He 
had headaches, throbbing in the back of his head, facial and 
eye twitching and severe shaking.  He has memory loss and 
there have been times when he had blood coming from his ears 
and nose.  He was often lightheaded and extremely weak and 
tired, and had periods of clumsiness.  His bowels or bladder 
have not released during a seizure.

The appellant submitted a typed page entitled, "Information 
from Log: Blackouts and Seizures."  He reported incidences 
of blackouts and seizures between December 1996 and March 
1998.

Evaluation of seizure disorders is made under the General 
Rating Formula for Major and Minor Epileptic Seizures.  For 
major and minor epileptic seizures averaging at least 1 major 
seizure per month over the last year (100 percent); averaging 
at least 1 major seizure in 3 months over the last year or 
more than 10 minor seizures weekly (80 percent); averaging at 
least 1 major seizure in 4 months over the last year or 9 to 
10 minor seizures per week (60 percent); for at least 1 major 
seizure in the last 6 months or 2 in the last year or 
averaging at least 5 to 8 minor seizures weekly (40 percent); 
for at least 1 major seizure in the last 2 years or at least 
2 minor seizures in the last 6 months (20 percent); or for a 
confirmed diagnosis of epilepsy with a history of seizures 
(10 percent).  Explanatory notes provide that when continuous 
medication is shown necessary for the control of epilepsy, 
the minimum evaluation will be 10 percent.  In the presence 
of both major and minor seizures, the predominant type is to 
be rated.  This rating is not to be combined with any other 
rating for epilepsy.  There will be no distinction between 
diurnal and nocturnal major seizures.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in the consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head, or sudden jerking movements of the arms, 
trunk, or head, or sudden loss of postural control.  
38 C.F.R. § 4.124a; Diagnostic Code 8910 (1999).

As to frequency of the seizures, competent consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted and should be 
ascertained under the ordinary conditions of life.  38 C.F.R. 
§ 4.121 (1999).

On VA examination in March 1996, the appellant complained of 
a seizure in service.  He was taking no medications.  He had 
no neurological deficit.  A seizure disorder was diagnosed.

On VA examination in August 1997, the appellant reported he 
had one or two seizures since his last evaluation.  It was 
his mother who described them as petit mal.  The appellant 
reported that he fell out of a chair with one seizure.  There 
was no urinary or bowel incontinence with seizure and he was 
taking no medication.  He drove a car and anticipated a 
seizure with dizziness and nausea.  He was said to have 2 
seizures in the past year and the examiner was unable to 
state whether they were petit mal or grand mal seizures.  His 
neurological examination was normal with the exception of 
rapid tremors of the upper extremities.  His epilepsy was in 
good control on no medication.

In October 1997 records, the appellant reported that his last 
seizure was in July 1997.  He was experiencing dizziness off 
and on.  He was taking medication 3 times daily.  A 
neurological examination was conducted and seizure disorder 
was diagnosed.

In VA Medical Center records from October 1998, the appellant 
reported that he had one seizure since his last visit.  He 
was taking medication 3 times a day.

May 1999 VA Medical Center notes were difficult to read, but 
appeared to indicate that the appellant reported having one 
seizure every 4 to 6 weeks.  He was continued on his 
medication three times daily.

The preponderance of the evidence is against the higher 
evaluation as competent evidence of at least one major 
seizure in the past 6 months or 2 major seizures in the past 
year or 5 to 8 minor seizures weekly has not been presented.

Lay testimony is competent only when it regards the 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465. 469-70 (1994).  Therefore, a 
person experiencing a seizure or a blackout is not competent 
to report his symptomatology since he is not consciously 
aware and able to observe his symptoms.  In fact, the 
appellant's own statements reflect that he cannot describe 
the symptoms and his information comes to him based on what 
he has been told by others.  In the instant case, the 
appellant has offered evidence that he has been told by 
people regarding how he behaved during what he described as 
one of his seizures.  The connection between what some third 
party observed and then told the appellant who then 
described it for the record is simply too attenuated and 
inherently unreliable to constitute competent evidence.  
Likewise, the written account from his personal log of the 
frequency of blackouts or seizures is not competent 
evidence.  When the appellant then reported these third-
party observations to his mother, a fourth-party, her 
conclusion that he was experiencing petit mal seizures is 
not competent evidence despite any training or expertise 
associated with her doctorate in special education.  

The medical records document that the appellant is on 
medication to control his seizure disorder.  The subjective 
report of seizure activity given by the appellant and then 
recorded by the physician is not competent evidence.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The medical records do not 
describe the type of seizure activity as grand or petit mal.  
Consequently, competent evidence of seizure activity 
commensurate with a higher evaluation has not been 
presented.  Lacking competent evidence in support of the 
claim, the preponderance of the evidence is against the 
higher evaluation. 

The Board notes that in September 1999, he reported that he 
had 3 seizures between June and July 1998.  The statements 
do not conform to 38 C.F.R. § 4.121 (1999) and are not 
competent even if we accept his assertion that he has minor 
seizures.  Three minor seizures in approximately one month 
would warrant no more than a 20 percent evaluation.

The Board's conclusion is further supported by the VA 
examiner's finding in August 1997 that he was unable to 
state whether the seizures were petit mal or grand mal based 
on the appellant or his mother's description.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Lastly, we note that the appellant reported that he was 
unemployed and a college student, we do not believe that he 
has filed an informal claim for a total rating for 
compensation based on individual unemployability.  In fact, 
his VA Form of June 1998 reflects that he has been told to 
get a good job and he does not seem to disagree with the 
advice given. 


ORDER

An increased rating for seizure disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

